     Case 3:21-cv-00754-N Document 1 Filed 03/31/21               Page 1 of 11 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ROBERT “MIKE” BAKER AND                          §
WENDY BAKER                                      §
                                                 §
               Plaintiffs,                       §
                                                 §
v.                                               § Civil Action No. ________________
                                                 §
DEERE AND COMPANY D/B/A                          §
JOHN DEERE COMPANY                               §
                                                 §
               Defendants.                       §


            PLAINTIFF ROBERT “MIKE” BAKER’S ORIGINAL COMPLAINT


       COME NOW, Plaintiffs Robert “Mike” Baker and Wendy Baker and file this Original

Complaint against Defendant Deere and Company D/B/A John Deere Company (“Defendant” or

“John Deere”). In support, Plaintiff states the following:

                                               I.
                                            PARTIES

       1.      Plaintiff Robert “Mike” Baker and Wendy Baker are husband and wife and reside

in Waxahachie, Ellis County, Texas.

       2.      Defendant John Deere is a Delaware corporation with its principal place of business

at One John Deere Place, Moline, IL 61265. John Deere is qualified to do business in the State of

Texas and is engaging in business in the State of Texas within the meaning of Section 17.042 of

the Texas Civil Practice and Remedies Code. John Deere committed a tort in whole or in part in

the State of Texas and caused injury to a Texas resident. Upon information and belief, John Deere

has had continuous and systematic contacts with the State of Texas and has contracted with Texas




ORIGINAL COMPLAINT OF PLAINTIFFS ROBERT “MIKE” BAKER AND WENDY BAKER                        Page 1
     Case 3:21-cv-00754-N Document 1 Filed 03/31/21                    Page 2 of 11 PageID 2



residents over multiple years. John Deere can be served with citation through its registered agent:

C T Corporation System, 1999 Bryan St., Ste. 900, Dallas, TX 75201-3136.

                                             II.
                                  JURISDICTION AND VENUE

        3.      This Court has personal jurisdiction over the Defendant. At all times relevant to

these claims, Defendant had continuing and systematic contacts with the State of Texas and this

judicial district by delivering services and products into the stream of commerce with the

expectation that they would reach the State of Texas and this judicial district. Further, Defendant

had minimum contacts with Texas and this judicial district and was doing business in Texas and

this judicial district by, among other things, distributing, marketing, and selling their services and

products to residents of the State of Texas and this judicial district. Defendant has engaged in

business in the State of Texas within the meaning of Section 17.042 of the Texas Civil Practice

and Remedies Code, committed a tort in whole or in part in the State of Texas, and caused injury

to a Texas resident. Upon information and belief, Defendant has had continuous and systematic

contacts with the State of Texas and this judicial district and has contracted with Texas residents

over multiple years. Plaintiff’s claims arise from such contacts and business.

        4.      This court has diversity of citizenship, subject-matter jurisdiction over this suit

based under 28 U.S.C. § 1332 because this action involves a Texas resident as a Plaintiff, a foreign

corporation as the only Defendant, and the amount in controversy in the case exceeds $75,000.

        5.      Venue is proper in this District under 28 U.S.C. § 1391 (a)–(d) because, inter alia,

substantial parts of the events or omissions giving rise to the claim occurred in the District and/or

a substantial part of property that is the subject of the action is situated in the District.




ORIGINAL COMPLAINT OF PLAINTIFFS ROBERT “MIKE” BAKER AND WENDY BAKER                            Page 2
    Case 3:21-cv-00754-N Document 1 Filed 03/31/21                  Page 3 of 11 PageID 3



                                  III.
              CONDITIONS PRECEDENT / REQUEST FOR JURY TRIAL

       6.     All conditions precedent to Plaintiff’s right to recover the relief sought herein have

occurred or have been performed.

       7.     Plaintiff requests a jury trial on the factual issues triable by jury under Federal Rule

of Civil Procedure Rule 38.

                                           IV.
                                    FACTUAL SUMMARY

       8.     John Deere is an iconic American manufacturer of tractors, including lawn tractors

A/K/A ride-on lawn mowers. John Deere prides itself on the quality and longevity of its products.

After all, Nothing Runs Like a Deere.

       9.     Mike Baker purchased a new John Deere LA 105 (the “Mower”) from the Home

Depot in April of 2010. He used the Mower to mow the lawn at his house, which he had done

safely and without incident for many years.

       10.    Mike Baker regularly had the Mower serviced, most recently on 3/27/2017, where

the mower was inspected and adjusted as necessary.

       11.    Mike Baker continued to operate the Mower without incident until September 5,

2018, when the brakes failed.

       12.    When the brakes failed, the mower could not stop and moved onto a slope, which

then led to him to hit a bump and be thrown from the mower with the mower blade chopping at

his foot, causing multiple open fractures, laceration of intrinsic muscle and tendon at ankle and

foot level, and partially amputating his right big toe. He received an open reduction internal

fixation surgery with incision and drainage; he still struggles with balance to this day. Mike

Baker’s wife, Wendy Baker, suffered a loss of consortium in the past and future.




ORIGINAL COMPLAINT OF PLAINTIFFS ROBERT “MIKE” BAKER AND WENDY BAKER                            Page 3
     Case 3:21-cv-00754-N Document 1 Filed 03/31/21                    Page 4 of 11 PageID 4



        13.       Plaintiffs and John Deere entered into a tolling agreement to toll the statute of

limitations until 3/31/2021. This tolling was done because of COVID and to complete certain joint

inspections of the mower both at the Baker residence in Waxahachie, Texas and at a laboratory in

Houston, Texas.

                                               V.
                                        CAUSES OF ACTION

STRICT PRODUCT’S LIABILITY—DESIGN DEFECT

        14.       Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and re-

alleged herein.

        15.       The braking system is defectively designed because the brakes can fail during

ordinary use. Here, when the operator presses the brake pedal, it pulls a lever, and the lever rotates

a shaft that applies the friction brake via a mechanical brake caliper. Unfortunately, with this

design, an aluminum block on the brake pedal linkage comes in contact with a transmission bracket

and interferes with its movement, which limits the brake caliper’s ability to create friction and

which reduces brake force, which ultimately limits the operator’s ability to stop the mower, even

though there is plenty of brake pad friction material remaining and the brake pedal is pushed all

the way to the end of its effective travel. This defect is similar even when the parking brake is

engaged.

        16.       There is a safer alternative design that would expand the area available for the lever

to traverse so that the aluminum block would not contact the transmission bracket aluminum block

or the metal bracket when the brake pedal is depressed. First, the transmission bracket that the

lever is striking could be redesigned or repositioned such that it is at a different angle and proximity

so as to eliminate its interference with the brake pedal linkage and aluminum block. These designs




ORIGINAL COMPLAINT OF PLAINTIFFS ROBERT “MIKE” BAKER AND WENDY BAKER                               Page 4
     Case 3:21-cv-00754-N Document 1 Filed 03/31/21                Page 5 of 11 PageID 5



are both economically and technologically feasible given that it would utilize the same or similar

materials that are used in the current iteration.

        17.     Alternatively, a safer alternative design would be for the Mower to have had a

seatbelt to prevent the operator from being thrown from the Mower. Seatbelts are, of course,

technologically feasible. The seatbelt is economically feasible because the seatbelt would add

about $30 to the cost of the mower.

        18.     Alternatively, a safer alternative design would be for the Mower to have a guard

that would prevent a human foot from going under the mower blades.

STRICT PRODUCT’S LIABILITY—FAILURE TO WARN

        19.     Defendant designed, manufactured, tested, marketed and distributed into the

stream of commerce the Mower. The mower was in substantially the same condition at the time it

left the Defendants’ possession and entered into the stream of commerce.

        20.     The Mower, which was placed into the stream of commerce by Defendants

and purchased and used by Plaintiff, was defective because it was not accompanied by an adequate

warning.

        21.     In particular, Defendant knew or should have known that the Mower’s breaks were

subject to early failure and the user could experience brake failure during ordinary use, which

would prevent the mower from stopping and cause an accident like the one that occurred in this

case. The warnings to test the brakes prior to use were inadequate to warn the user that even if the

brakes worked prior to use that the brakes could still fail during the mowing operation. Such

failure, in turn, may give rise to physical injury, pain and suffering, debilitation and the mower

blades striking the feet of the user who exits the mower.




ORIGINAL COMPLAINT OF PLAINTIFFS ROBERT “MIKE” BAKER AND WENDY BAKER                          Page 5
      Case 3:21-cv-00754-N Document 1 Filed 03/31/21                 Page 6 of 11 PageID 6



        22.      Alternatively, Mike Baker misused the mower in a reasonably foreseeable manner

by not having the brakes and/or parking brake adjusted that Deere failed to warn about in the user

manual.

COUNTS IN THE ALTERNATIVE: NEGLIGENCE
        23.      Plaintiff incorporates by reference all of the above related paragraphs, as well as

those below, with the same force and effect as if fully set forth herein.

        24.      Defendant had a duty to exercise reasonable care in the designing, researching,

manufacturing, marketing, supplying, promoting, selling, testing, quality assurance, quality

control, and in the distribution of the Mower into the stream of commerce, including a duty to

assure that the Mower would not cause harm to those who use it or who are around users.

        25.      Defendant failed to exercise reasonable care in the designing, researching,

manufacturing, marketing, supplying, promoting, sale, testing, quality assurance, quality control

and    distribution   of   the   Mower     into    interstate   commerce.    Defendants   knew    or

should have known that those individuals that were using the mower were at risk

for suffering harmful effects from it, including a complete loss of braking power that results in the

user being thrown from the mower and experiencing severe and personal injuries which are

permanent and lasting in nature, physical pain and mental anguish, including diminished

enjoyment of life. Wendy Baker sustained past and future loss of consortium and a loss of

household services in the past and future.

        26.      The negligence of Defendants, their agents, servants and employees, included but

was not limited to the following acts and/or omissions:

        a. Negligently       designing       the    Mower       in   a      manner    which      was

              dangerous to those individuals who would be using the mower;




ORIGINAL COMPLAINT OF PLAINTIFFS ROBERT “MIKE” BAKER AND WENDY BAKER                           Page 6
    Case 3:21-cv-00754-N Document 1 Filed 03/31/21                 Page 7 of 11 PageID 7



      b. Designing, manufacturing, producing, creating and promoting the Mower without

         adequately, sufficiently or thoroughly testing it;

      c. Not conducting a sufficient testing program to determine whether or not the

         Mower was safe for use;

      d. Marketing         and   selling      the    Mower     when     Defendants      knew         or

         should have known that it was unsafe and unfit for use because of the dangers

         to its users;

      e. Selling     the     Mower         without   making    proper       and   sufficient      tests

         to determine the dangers to its users;

      f. Negligently       failing   to     adequately   and    correctly     warn    Plaintiff      of

         the dangers of the Mower;

      g. Negligently failing to recall their dangerous and defective Mower at the earliest date

         that it became known that the Mower and/or its braking system or braking design or

         braking warnings was/were, in fact, unreasonably dangerous and defective;

      h. Failing to provide adequate instructions regarding safety precautions to be

         observed by users who would operate the mower without knowing anything about

         braking adjustments;

      i. Negligently representing that the Mower was safe for use for its intended purpose,

         when, in fact, it was unsafe;

      j. Negligently representing that the Mower offered low wear and high stability, when, in

         fact, the opposite was true;

      k. Negligently manufacturing the Mower in a manner that was dangerous to those

         individuals who drove it;




ORIGINAL COMPLAINT OF PLAINTIFFS ROBERT “MIKE” BAKER AND WENDY BAKER                              Page 7
    Case 3:21-cv-00754-N Document 1 Filed 03/31/21                  Page 8 of 11 PageID 8



       l. Negligently producing the Mower in a manner that was dangerous to those individuals

             who drove it;

       m. Negligently ensuring the proper assembly of assembling the Mower in a manner, that

             was dangerous to those individuals who drove it; and

       n. Negligently        under-reporting,   underestimating   and   downplaying    the   serious

             dangers of the Mower by changing the brake pads without warning the customers the

             reason for the change.

       27.      Defendants were further negligent in the designing, researching, supplying,

manufacturing, promoting, packaging, distributing, testing, advertising, warning, marketing and

sale of the Mower in that they:

       a. Failed to use due care in designing and manufacturing the Mower so as to avoid the

             risks to individuals that would operate it

       b. Failed to accompany the Mower with proper warnings to warn of sudden brake failure;

       c. Failed to accompany their product with proper instructions for use;

       d. Failed to conduct adequate testing, including pre-sale and post-sale testing and post-

             marketing surveillance to determine the safety of the Mower; and

       e. Were otherwise careless and negligent.

       28.      Despite the fact that Defendant knew or should have known that the Mower caused

harm to individuals, Defendants continued to market, manufacture, distribute and sell the Mower.

       29.      Defendant knew or should have known that consumers, such as Plaintiff would

suffer foreseeable injury and be at increased risk of suffering an injury as a result of Defendant's

failure to exercise ordinary care, as set forth above.




ORIGINAL COMPLAINT OF PLAINTIFFS ROBERT “MIKE” BAKER AND WENDY BAKER                          Page 8
     Case 3:21-cv-00754-N Document 1 Filed 03/31/21                    Page 9 of 11 PageID 9



        30.       Defendants' negligence was the proximate cause of Plaintiffs physical, mental and

emotional injuries and harm, and economic loss, which they have suffered and/or will continue

to suffer.

        31.       By reason of the foregoing, Plaintiff experienced severe harmful effects including

but not limited to partial and temporary complete loss of mobility, loss of range of motion, as well

as other severe and personal injuries which are permanent and lasting in nature, physical pain and

mental anguish, including diminished enjoyment of life. Wendy Baker sustained past and future

loss of consortium and a loss of household services in the past and future.

        32.       Plaintiff alleges that the Defendant violated the applicable standard of ordinary care

by failing to act as a reasonably prudent person would under the same or similar circumstances.

COUNTS IN THE ALTERNATIVE: GROSS NEGLIGENCE
        33.       Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and re-

alleged herein.

        34.       Plaintiff alleges that Defendant’s conduct, as described above and as will be more

developed at trial, constitutes gross negligence as defined by Texas law. The Defendants’ conduct,

when viewed objectively from the Defendants’ standpoint, involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others, and the Defendants had

actual, subjective awareness of the risk involved, but nevertheless proceeded with a conscious

indifference to the rights, safety and welfare of others, including Plaintiff. The Defendants’ gross

negligence was a proximate cause of the occurrence made the basis of this action and all of

Plaintiff’s resulting injuries and damages.




ORIGINAL COMPLAINT OF PLAINTIFFS ROBERT “MIKE” BAKER AND WENDY BAKER                               Page 9
   Case 3:21-cv-00754-N Document 1 Filed 03/31/21                     Page 10 of 11 PageID 10



                                           VI.
                               DAMAGES, COSTS, AND INTEREST

       35.        Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and re-

alleged herein.

       36.        As a direct proximate result or as a producing cause of the acts and/or omissions

described above, Plaintiff has suffered injuries and damages for which Plaintiff seeks recovery

from Defendants.

       37.        As applicable, Plaintiff seeks full and fair compensation for actual damages.

       38.        As applicable, Plaintiff seeks attorneys’ fees.

       39.        As applicable, Plaintiff seeks treble damages.

       40.        As applicable, Plaintiff seeks exemplary or punitive damages considering (1)       the

nature of the wrong; (2) the character of the conduct involved; (3) the degree of culpability of

the wrongdoer; (4) the situation and sensibilities of the parties concerned; (5) the extent to

which such conduct offends a public sense of justice and propriety; and (6) the net worth of

the defendant.

       41.        Plaintiff seeks personal injury damages in amounts the jury deems to be fair and

reasonable consisting of the following:

                 Past and future physical pain and mental anguish;

                 Past and future disfigurement;

                 Past and future loss of earnings and earning capacity;

                 Past and future physical impairment;

                 Past and future medical and healthcare expenses and mental care expenses;

                 Past and future loss of consortium and household services; and/or

                 Any other actual or compensatory damages allowable by law.




ORIGINAL COMPLAINT OF PLAINTIFFS ROBERT “MIKE” BAKER AND WENDY BAKER                              Page 10
   Case 3:21-cv-00754-N Document 1 Filed 03/31/21                  Page 11 of 11 PageID 11



       42.     Plaintiff also seeks recovery for all costs of court and prejudgment and post-

judgment interest at the maximum rates allowed by law.

                                               VII.
                                             PRAYER

       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants and

award Plaintiff the following relief:

       (i)     A sum of money—as determined by a jury to be fair and reasonable—within the
               jurisdictional limits of this Court for the damages indicated above, at the Plaintiff’s
               election of remedy, to the extent applicable;

       (ii)    Pre-judgment and post-judgment interest at the maximum amount allowed by law;

       (iii)   Costs of suit; and

       (iv)    Such other and further relief to which Plaintiff may be justly entitled.



                                                      RESPECTFULLY SUBMITTED:


                                                      THE LAW OFFICES OF
                                                      FRANK L. BRANSON, P.C.

                                                      /s/ John Tindall Burkhead
                                                      John Tindall Burkhead
                                                      Texas Bar No. 24072010
                                                      jburkhead@flbranson.com

                                                      Highland Park Place
                                                      4514 Cole Avenue, 18th Floor
                                                      Dallas, Texas 75205
                                                      214.522.0200 [Telephone]
                                                      214.521.5485 [Facsimile]




ORIGINAL COMPLAINT OF PLAINTIFFS ROBERT “MIKE” BAKER AND WENDY BAKER                           Page 11
